Citation Nr: 0940483	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-34 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for ankylosis of the 
interphalangeal joint of the left index finger, secondary to 
trauma, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied an increased rating 
for the Veteran's left index finger secondary to trauma.  
Jurisdiction over this case was subsequently returned to the 
RO in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The last VA examination report noted that the 
Veteran's grip was intact and there was no pain.  Since that 
time, the Veteran and his representative have reported that 
the Veteran has pain in his finger that affects grasping and 
manipulating of his left hand.  In his Form 9, the Veteran 
explained that he has to stop working for periods of time to 
rest his left hand due to the pain and swelling.  Also, since 
the last VA examination, the Veteran has submitted a private 
treatment record from Wake Forest University Baptist showing 
an additional diagnosis of purulent tenosynovitis that may be 
related to his service-connected disability.  The physician 
noted that Ultrasound and Doppler showed no flow through the 
radial artery on the index finger on the left and bow 
stringing of the flexor tendons.  Given the evidence of 
worsening since the last examination, a new examination is 
needed.  

In addition, the Board notes that the VA's duty to assist the 
Veteran includes obtaining a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the Veteran's current level of disorder.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  The most recent VA examination 
report pertaining to the Veteran's left index finger is dated 
in August 2005, more than four year ago.  Also, the examiner 
failed to provide a diagnosis for the Veteran's disability at 
that time.  For these reasons, a new examination is needed.
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should give the Veteran 
another opportunity to present 
information and/or evidence pertinent to 
the claim on appeal, including any 
private treatment records.

2.  After the receipt of any additional 
medical records requested in accordance 
with this remand, the RO/AMC should 
schedule a VA orthopedic examination to 
ascertain the current nature and severity 
of the 
Veteran's service connected ankylosis of 
the interphalangeal joint of the left 
index finger secondary to trauma.  The 
Veteran's claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should 
indicate that the claims folder was 
reviewed.  All indicated studies should 
be performed, to include any x-ray 
studies.  

The examiner should provide data as to 
the range of motion for the left index 
finger, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should also identify any 
objective evidence of pain and assess the 
extent of any pain, and comment on the 
extent of any incoordination, weakened 
movement and excess fatigability on use.  
The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or flare-ups (if the 
Veteran describes flare-ups).  The 
examiner should also specifically 
identify whether there is:  a gap of one 
inch or more between the fingertip and 
the proximal transverse crease of the 
palm, with the finger flexed to the 
extent possible; extension limited by 
more than 30 degrees; or ankylosis of the 
index finger.

The examiner should also comment on the 
Wake Forest University Baptist treatment 
record which includes a diagnosis of 
purulent tenosynovitis.  The examiner 
should state whether the Veteran 
currently has purulent tenosynovitis.  If 
so, the examiner should provide an 
opinion as to whether it is caused or 
worsened by the Veteran's service-
connected left index finger disability.  

If the purulent tenosynovitis is not 
caused or worsened by the Veteran's 
service-connected left index finger 
disability, the examiner should also 
provide an opinion, if possible, as to 
whether the swelling of the Veteran's 
hand is due to the Veteran's left index 
finger.

The examiner should also state whether 
there is limitation of motion of other 
digits and provide an opinion as to 
whether the Veteran's left index finger 
disability causes interference with 
overall function of the Veteran's hand.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
review any new medical evidence and re- 
adjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


